—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered May 2, 1997, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made to law enforcement authorities.
Ordered that the judgment is affirmed.
The Supreme Court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210; People v Thornton, 238 AD2d 33). O’Brien, J. P., Sullivan, Altman and Krausman, JJ., concur.